Citation Nr: 1703014	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected acquired psychiatric disorder including posttraumatic stress disorder (PTSD), Reynaud's of the hands and feet, history of mechanical low back pain, pes planus with mild rotation of the ankles, left ankle disability, rhinorrhea, hypertension, and erectile dysfunction.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service connected pes planus with mild rotation of the ankles and/or service-connected history of mechanical low back pain.


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel 



INTRODUCTION

The Veteran served in the U.S. Army from December 1977 to August 1992. This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was before the Board in October 2014 and August 2015, it was remanded for additional development. It has since been returned to the Board for further appellate action. 

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Veteran's Virtual VA contains VA treatment records and other documents that are duplicative of those in VBMS or are irrelevant to the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to secure VA examination and adequate opinions regarding the Veteran's secondary service connection claims. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124. 

With regard to the claim of entitlement to service connection for headaches, to include as secondary to service-connected disabilities, remand is required for an adequate VA examination and opinion.

By way of history, the Board notes that the Veteran's records show ongoing complaints of headaches.  In an October 1992 VA examination conducted within three months of service discharge, the Veteran reported occasional headaches. Since that time, the Veteran has intermittently reported headaches, including those associated with elevated blood pressure in VA treatment records.  See November 2002 VA record; December 2006 VA record; March 2009 VA record; January 2010 VA Neurosurgery record; May 2011 VA record; December 2014 VA examination medical history.  In a March 2010 VA record, the examiner noted that the Veteran's headaches had a possible sinus component.  In a June 2013 VA examination, the Veteran reported that he was prescribed Viagra for his service-connected erectile dysfunction and it caused headaches.  

In the Board's October 2014 remand, the Board requested a VA examination and opinion regarding the etiology of the Veteran's headaches and whether its onset was in service or within one year of service discharge.  The Veteran was afforded a VA examination in December 2014.  The examiner diagnosed migraine headaches and opined that they were not related to active service as there was no evidence the headaches began during service or until many years thereafter. 

In August 2015, the Board remanded the Veteran's claims for additional treatment records and for addendum VA medical opinion that addressed secondary service connection.  A December 2015 VA addendum opinion was obtained.  The examiner noted that migraines were unlikely to be caused by Raynaud's as it does cause vasodilatation.  Additionally, the examiner opined that erective dysfunction, ankle, skin, back, and flat feet are unlikely to affect trigeminothalamic system in the head.  Runny nose is a common accompaniment to migraine, but would not be expected to cause or aggravated migraines.  Finally, the examiner found that hypertension would not cause migraines as it is not a medically recognized cause of headaches.  A May 2016 addendum opinions was then obtained.  The examiner merely copied and pasted the response from the December 2015 opinion.  

The Board notes that the examiner's rationales in the addendum opinions are inadequate as they do not address aggravation of the headaches.  The Board notes that secondary service connection opinions were rendered, but those opinions did not address the aggravation component of secondary service connection.  The October 1992 VA examination was not discussed in the addendum opinions in terms of direct service connection.  Furthermore, the Board notes that the VA examiner's addendum opinions specify migraine headaches in its negative opinion, although the Veteran's complaints are not specific.  In light of these findings, remand is necessary to afford the Veteran an adequate opinion.

Second, remand is required to obtain an adequate opinion regarding the claim for bilateral hip disorder as secondary to service connected pes planus and/or history of mechanical low back pain.  A June 2013 VA examination was conducted.  The examiner diagnosed hip degenerative joint disease and opined that it was no caused by the service-connected pes planus. In October 2014, the Board remanded the claim to obtain a VA examination and opinion addressing whether the pes planus aggravated the hip disorder.  A  December 2014 VA opinion was obtained.  The examiner diagnosed hip bursitis and degenerative joint disease.  The examiner opined that the pes planus did not cause or aggravated the bursitis and the degenerative joint disease was multi-factorial and most likely due to aging and was heredity.

In August 2015, the Board remanded the claim to obtain an addendum opinion regarding the bilateral hip disorder as secondary to the Veteran's service-connected history of mechanical low back pain as the Veteran had recently raised this theory.  A December 2015 VA addendum opinion was obtained.  First, the examiner opined that the bursitis and degenerative joint disease were less likely as due to or aggravated by the pes planus, noting that degenerative joint disease (DJD) is multifactorial in origin and is likely related to aging and hereditary, and that the Veteran's gait was "relatively" normal at the examination.   The examiner did not address the significance of the Veteran's gait in arriving at this conclusion and why the pes planus could not be one of the factors in a multifactorial cause.  The examiner also did not address the Veteran's lay statement that his occupation as a postal carrier required constant use of his feet, which, given his pes planus, aggravated and contributed to the problems he is experiencing with his hips. See March 2015 correspondence.

Second, the examiner opined that the bilateral hip disorder was not caused or aggravated by his history of mechanical low back pain, noting that DJD is multifactorial in origin and is likely related to aging and hereditary and noting the Veteran's gait was relatively normal.  As to the bursitis, the examiner opined that findings from a February 2014 MRI of central disc bulging would not cause or permanently worsen his hip condition of mild degenerative changes and/or trochanteric bursitis.  Again, the examiner did not explain the significance of the Veteran's gait or the significance of the MRI findings.  The Board requests clarification.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.


2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating any additional records with the claims file, provide the Veteran an examination to determine the etiology of the Veteran's headaches. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following information and opinions:

a) Identify all currently diagnosed headaches, to include migraines.  If other types of headaches are not diagnosed, address why they are not.

b) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each type of headaches had its onset in, or is otherwise caused by active service.

The examiner must address the following:  1) the Veteran's service treatment records; 2) an October 1992 VA examination where the Veteran reports headaches; and 3) reports of headaches in VA records dated November 2002 VA, December 2006 VA, March 2009, January 2010, and May 2011 VA record.

c) Provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that each type of diagnosed headaches are caused or aggravated by his service-connected disabilities or combination thereof including medications taken for erectile dysfunction.  The Veteran is currently service-connected for acquired psychiatric disorder including PTSD, Raynaud's disease of the hands and feet, history of mechanical low back pain disorder, seborrhea dermatitis, left ankle disability, pes planus with mild ankle rotation, rhinorrhea, hypertension, and erectile dysfunction. 

The examiner must address the following:  1) the June 2013 and December 2014 VA examinations; 2) the December 2015 and May 2016 addendum opinions; 3) the March 2010 VA record consult where the examiner noted that the Veteran's headaches had a possible sinus component; and 4) the June 2013 VA examination where the Veteran reports his use of Viagra causes headaches. 

4.  After associating any additional records with the claims file, obtain an addendum opinion from a suitably qualified VA examiner regarding the etiology of the Veteran's bilateral hip degenerative joint disease and bursitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran must be performed if deemed necessary by the individual providing the opinion. 

The examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip degenerative joint disease and bursitis are caused or aggravated by his service-connected pes planus and/or history of mechanical low back pain. 

The examiner must address the following:  1) the Veteran's March 2015 correspondence regarding his occupation as a postal worker in which he must walk long distances every daily on his feet despite his service-connected pes planus with mild rotation of the ankles; 2) an explanation of the significance of gait and how it applies to causation or aggravation of bilateral hip degenerative joint disease and bursitis as secondary to pes planus and/or history of mechanical low back pain; 3) a thorough explanation of the significance of DJD as multifactorial in origin and due to aging and hereditary; 4) and the December 2015 and May 2016 opinions.   

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




